Allowable Subject Matter
1.	Claims 1-12 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Examiner has conducted a thorough search and have found that none of the prior art found clearly teach or fairly suggest “a magnetic circuit shared by the low frequency driver and the high frequency driver, the magnetic circuit including a cup including 
a hollow cylindrical side wall and a circular bottom wall connected to one end of the side wall, 
a first magnet configured to generate a first magnetic field, the first magnet positioned within the cup in contact with the bottom wall, a second magnet configured to generate a second magnetic field, the second magnet positioned within the cup axially spaced apart from the first magnet, 
a pole piece positioned within the cup, the pole piece including a central ring and 
a lower flange connected to the central ring and extending radially outward, the central ring positioned radially inward from the second magnet, a plate having a ring shape and positioned within the cup in contact with the second magnet and radially outward from the central ring, 
a first magnetic gap in which the first voice coil is positioned, the first magnetic gap located between the lower flange and the side wall of the cup, and a second magnetic gap in which the second voice coil is positioned, the second magnetic gap located between the central ring and the plate” as claimed in claim 1. Regarding claim 8, this claim is allowable for at least similar reasons as those provided above with reference to claim 1.
For example, close prior art Tagami (PAT No. 6,269,168) teaches in Fig. 3 of a coaxial loudspeaker comprises magnetic circuit 7 includes first and second voice coils 21, 22 for vibrating the vibrating plates 10, 15 of the vibrating system for the high sound range 5 and the vibrating system for the mid to low sound range 6, respectively, a center plate 23 for constituting does not meet the requirements of the claimed invention as recited in claim 1. Therefore the prior arts do not meet the requirements of the claimed invention as recited in the broad claim respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1 and 8 are allowed.
Claims 2-7 are allowed for their dependency from independent claim 1.
Claims 9-12 are allowed for their dependency from independent claim 8.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi US- PAT No. 4,783,824, Speaker Unit Having Two Voice Coils Wound Around A Common Coil Bobbin, Fig. 2 shows a speaker unit having a magnetic circuit unit 1 having a second magnet 5 is disposed under a first magnet 4 and the magnetic circuit unit 1 is enclosed with magnetic shield cover 2 made of such as iron sheet and formed generally in a tubular shape with a bottom.
Inoue et al. US-PAT No. 2009/0214075, Loudspeaker, Fig. 1 shows a magnetic circuit 10 having a second magnet is disposed under a first magnet and a pole piece.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653                                                                                                                                                                                                        
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653